Citation Nr: 0721921	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that in pertinent part denied service 
connection for hepatitis C and for hypertension.

Although the notice of disagreement (NOD) and the statement 
of the case (SOC) addressed additional issues, in his VA Form 
9, Substantive Appeal, the veteran indicated that he was 
appealing only those issues listed on the title page.  

The Board recently obtained an expert medical opinion 
addressing service connection for hepatitis C.  A copy of 
this opinion was sent to the veteran.  Although the veteran 
has not waived his right to initial RO consideration of this 
evidence, nor has he waived the 60 period for him to respond 
concerning this evidence, adjudication at this time will not 
cause unfair prejudice to the veteran because the decision 
below is favorable.  

Service connection for hypertension is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is a combat veteran who has reported exposure 
to human body fluids during combat.  

2.  The competent medical evidence indicates that exposure to 
human body fluids during service in Vietnam is a likely risk 
factor for hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice letters 
in August 2003 and in July 2004, which informed the veteran 
of what evidence is needed to substantiate the claim, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will soon issue a rating decision that grants an 
initial disability rating for hepatitis C and an effective 
date for payment (if any) of compensation for that rating.  
The disability rating to be assigned will be in accordance 
with the rating criteria that will be supplied with the 
rating decision.  The effective date will be in accordance 
with the rule for assignment of effective dates, which will 
be included with the rating decision.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
is invited to submit an NOD in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of service connection at this time.  



Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

Concerning the first two steps of the above mentioned 
analysis, the Board notes that because the veteran is a 
combat veteran, his assertions are sufficient to establish 
that he was exposed to human body fluids during combat, even 
though no official record of such exists.  38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389 (1996).  The Board 
further finds that there is satisfactory lay evidence of such 
exposure and that the evidence for this fact is consistent 
with the circumstances, conditions, or hardships of such 
service.  Concerning the third step, however, it would appear 
that the veteran would prevail as to the ultimate issue, 
service connection, in the absence of clear and convincing 
evidence to the contrary.  However, in Caluza v. Brown, 
7 Vet. App. 498 (1995), the Court determined that the use of 
the phrase "service connection" in that statute refers to 
proof of service incurrence or aggravation, rather than to 
the legal standard for entitlement to payment for disability.  
Thus, the Board must still determine whether the evidence 
favoring service connection is at least in equipoise.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's VA and private records reflect that hepatitis C 
was diagnosed in approximately 1992.  The veteran 
subsequently requested service connection for hepatitis C, 
claiming exposure to human body fluids while in combat in 
Vietnam.  He also admitted to intravenous drug use in 
Vietnam, but added that he always used sterile needles.  In 
October 2006, he testified before the undersigned Veterans 
Law Judge as to these facts.  

There are two medical opinions addressing the etiology of the 
veteran's hepatitis C.  In October 2003, a VA physician 
assistant reviewed the case and attributed hepatitis C to 
intravenous drug use on a "more likely than not" basis.  
Before offering that opinion, the physician assistant noted 
exposure to human body fluids and intravenous drug use in 
Vietnam, but did not consider whether intravenous drug was 
under sterile or contaminated conditions and did not set 
forth why exposure to human body fluids would not be a risk 
factor.  Thus, that opinion is less persuasive. 

More recently, the Board obtained a medical opinion from an 
independent source.  In June 2007, Y. Shaib, M.D., M.P.H., 
reviewed the medical history and pertinent facts.  Dr. Shaib 
assumed the credibility of the veteran's claimed intravenous 
drug use under sterile conditions and concluded, "It is very 
likely that he acquired hepatitis C by exposure to body 
fluids or blood from injured comrades."  

The Board finds Dr. Shaib's opinion to be persuasive, as it 
is based on essentially correct facts, as far as can be 
ascertained.  The veteran's credibility in this case is 
paramount and has not been impeached.  After considering all 
the evidence of record, including the testimony, the Board 
finds that the evidence is at least in relative equipoise.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for hepatitis C will therefore be granted.  


ORDER

Service connection for hepatitis C is granted.


REMAND

On the occasion of the aforementioned hearing on appeal, the 
veteran's representative advanced contentions to the effect 
that the veteran's hypertension may be caused or aggravated 
by his post-traumatic stress disorder (PTSD), diabetes 
mellitus or hepatitis C. 

In this regard, secondary service connection is available 
where a service-connected disability directly caused another 
disability and where a service-connected disability has 
aggravated a non-service-connected disability.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Service connection is in effect for type II diabetes 
mellitus, PTSD, and hepatitis C (granted above), among 
others.  Whether any of these caused or contributed to 
hypertension, must be addressed by a medical professional, as 
VA must consider all potential sources of service connection. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the AOJ 
must send the veteran a notice that 
includes an explanation as to the 
information or evidence needed to 
establish service connection as secondary 
to a service-connected disability, and 
requests or tells the veteran to provide 
any evidence in his possession that 
pertains to his claim.  The AOJ must also 
send the veteran a notice that includes 
an explanation as the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess, supra, if 
service connection is granted.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
remaining issue on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for a medical opinion by 
an appropriate specialist.  The claims 
file should be made available to the 
physician for review.  The physician 
should review the pertinent history and 
answer the following:

I.  Is it at least as likely as not 
that type II diabetes mellitus has 
caused or aggravated (that is, 
complicated or made worse) the 
veteran's hypertension?  

II.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If the question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be examined, if 
necessary.  

If, and only if, the above medical 
opinion is negative, the AOJ should 
request an opinion by a psychiatrist.  
The claims file should be made available 
to the psychiatrist for review of the 
pertinent evidence.  The psychiatrist 
should review the pertinent history and 
answer the following:

I.  Is it at least as likely as not 
that PTSD has caused or aggravated 
(that is, complicated or made worse) 
the veteran's hypertension?  

II.  The psychiatrist should offer a 
rationale for any conclusion in a 
legible report.  If the question 
cannot be answered, the psychiatrist 
should state the reason.  The 
veteran may be examined, if 
necessary.  

If, and only if, the above medical 
opinion is negative, the AOJ should then 
request an opinion by an appropriate 
specialist regarding hepatitis C.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should review 
the pertinent history and answer the 
following:

I.  Is it at least as likely as not 
that hepatitis C has caused or 
aggravated (that is, complicated or 
made worse) the veteran's 
hypertension?  

II.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If the question 
cannot be answered, the physician 
should state the reason.  The 
veteran may be examined, if 
necessary.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


